Citation Nr: 0407443	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  97-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee condition.  

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 21, 1966 to 
October 18, 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 1997, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's claim because it was determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a left knee 
condition, which had previously been denied in unappealed 
rating decisions dated in October 1967, October 1973, March 
1996 and September 1996.  


FINDINGS OF FACT

1.	All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.	The RO denied service connection for a left knee 
condition in an October 1967 rating decision, which found 
that a left knee injury existed prior to service; the veteran 
did not initiate an appeal of the denial upon notice of the 
decision.

3.	The RO found no new and material evidence to reopen the 
veteran's claim in the last rating action of record 
addressing the issue on any basis dated in September 1996; 
the veteran did not initiate an appeal upon notice of the 
denial of his claim and the September 1996 rating decision 
became final.

4.	The evidence submitted since the September 1996 rating 
decision includes a letter from the Athletic Director of a 
local university regarding the veteran's accomplishments in 
track and field, dated three months prior to his entry into 
service; this evidence is neither cumulative nor redundant of 
contentions of record at the time of the September 1996 
decision and by itself or in connection with other evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1.	The September 1996 rating decision denying service 
connection for a left knee condition on the basis that no new 
and material evidence had been received is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.	New and material evidence has been received to reopen 
the claim of service connection for a left knee condition.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  It also revised the 
definition of new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) codified at 38 C.F.R. § 
3.156(a)).  This revision, however, was made effective with 
respect to claims filed on or after August 29, 2001, and is 
not applicable to the veteran's appeal since his attempt to 
reopen his claim for service connection was filed prior to 
this date.   

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA; see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  

In the present case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  Without 
addressing the merits of Pelegrini, supra, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

The RO notified the veteran of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1967, October 1973, March 1996, September 1996 and 
April 1997 rating decisions; October 1997 statement of the 
case (SOC); April 2000 supplemental statement of the case 
(SSOC); August 2003 SSOC; and an August 2003 VCAA notice 
letter.  These documents informed the veteran of both the 
evidence necessary to establish entitlement to service 
connection for his left knee condition as well as explained 
to the veteran the concept of new and material evidence.  
Furthermore, these documents notified the veteran of the 
regulations relevant to the adjudication of his case.  The 
August 2003 VCAA notification letter also discussed the 
evidence the RO would obtain and the information and evidence 
the veteran should provide.  And, it requested the veteran to 
notify the RO of any additional information he wanted it to 
obtain.  The Board 

finds that collectively, these documents fully satisfy the 
requirements of the VCAA, Pelegrini, supra, and Quartuccio, 
supra.  

The Board notes that the August SSOC as well as the VCAA 
notice letter dated in August 2003 cited the new regulations 
regarding "new and material evidence."  As stated above, 
the new regulations are not applicable to the veteran's claim 
because he filed his petition to reopen his claim prior to 
August 2001.  Nevertheless, the Board finds that this error 
was harmless since it has determined that the evidence 
received since the September 1996 rating decision is new and 
material evidence under 38 C.F.R. § 3.156(a)(2001).  

The RO also satisfied its duty to assist the veteran by 
obtaining his available VA medical records, providing him 
with a VA examination, scheduling a hearing and soliciting 
and obtaining the veteran's private medical treatment records 
as well as other information relevant to his claim.
  
In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim.  Significantly, in his March 1998 hearing, the veteran 
claimed that the evidence obtained by the RO was complete 
with the exception of outpatient treatment records from the 
VA facility in Mayaguez as well as treatment records from his 
private physician, Dr. M., who resided in the veteran's town.  
The RO requested the veteran's outpatient treatment records 
from the outpatient clinic in Mayaquez for the prior six 
months and was informed by the clinic that no records existed 
for the veteran.  With respect to Dr. M.'s records, the 
veteran claimed that although Dr. M. was still living, he no 
longer practiced medicine and most likely did not retain his 
records.  The RO gave him 60 days to produce the records and 
both agreed that if the veteran did not send them to the RO 
within 60 days, they were non-existent.  As of the date of 
this decision, six years after the veteran's testimony, the 
veteran has not produced Dr. M's alleged treatment records.  
As a result, the Board finds that the RO satisfied its duties 
under the VCAA, Pelegrini and Quartuccio, supra 




II. New and Material Evidence

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  This analysis has already been accomplished 
under Section I.  

Under 38 C.F.R. § 3.156(a), for claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, new evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

A review of the claims file reveals that the RO denied the 
veteran's claim for service connection for a left knee 
condition in an October 1967 rating decision.  By way of 
background, the October 1967 rating decision considered the 
veteran's service records as well as a VA examination report 
dated in October 1967.  

The service medical records included the veteran's pre-
induction medical examination report dated in April 28, 1965.  
This report indicates the veteran complained of knee pain.  
In addition, these records contain Medical Board Proceedings 
(MEB), in which the veteran was examined following a "fall 
of approximately five feet" during which he hurt his knee.  
The veteran was hospitalized and treated for his knee injury, 
which was diagnosed as "synovitis, traumatic, left knee, 
secondary to five foot fall while on detail, July 66. . . 
Treated and healed August 1966.  LD yes." [emphasis added]  
An X-ray of the left knee was normal.  A diagnosis of 
"internal derangement of the left knee joint, due to 
moderate laxity of the medial collateral ligament.  LD no, 
EPTS" was also noted by the MEB.  In addition, the MEB 
report indicates that the veteran admitted to "two previous 
knee injuries" one 6 months and one 12 months prior to his 
service.  

The MEB concluded with the following recommendation: 

The patient fails to meet induction 
standards . . . because there are 
authentic physical findings of an 
internally deranged left knee joint 
which seriously limits his function.  
It is therefore recommended that he be 
processed for separation from the 
service under the provisions of AR 635-
205.  

The veteran's service medical records also contain the 
following statement signed by the veteran:

I have been informed that my medical 
condition is such that I meet retention 
medical fitness standards but did not 
meet procurement medical fitness 
standards at the time of enlistment or 
induction.  I have been further 
informed that, for this reason, I may 
apply for separation by reason of 
erroneous enlistment or induction in 
accordance with paragraph 3(a)(6), AR 
635-205.  I hereby request separation 
from service due to erroneous 
enlistment (induction) in accordance 
with para 39a), AR 635-205.

At the time of the October 1967 rating decision, the evidence 
also included a VA examination report dated in October 1967, 
which shows no atrophy or deformities, adequate circulation 
and sensation and full motion of all joints in connection 
with the veteran's left leg.  A left knee examination 
revealed "full, painless motion; no instability in any 
direction.  In also indicated the veteran "claims pain in 
medial aspect when full rotation is forced."  It further 
indicates the examiner did not observe swelling.  In 
addition, the examiner noted the veteran claimed "tenderness 
upon pressure on medial aspect of tibial plateau and medial 
collateral ligaments."  Significantly, the examiner noted no 
clinical evidence of a left knee condition.  In addition, the 
report does not indicate the veteran suffered from arthritis. 
Accordingly, the RO denied the veteran's claim for 
entitlement to service connection for a left knee disorder in 
a rating decision dated in October 1967, noting an injury 
that existed prior to entry into service.

The veteran was notified of the decision in a letter dated in 
November 1967.  There is no indication that the notification 
letter was returned as undeliverable or otherwise not 
received by the veteran, and, therefore, that decision is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).

In subsequent rating decisions dated in October 1973, March 
1996 and September 1996, the RO found no new and material 
evidence to reopen the veteran's claim for entitlement to 
service connection for a left knee condition.  Although the 
RO notified the veteran of each denial by letter sent to his 
address of record, the veteran failed to initiate an appeal 
of any of these decisions.  There is no indication that the 
letters were returned as undeliverable or otherwise not 
received by the veteran.  As a result, these rating decisions 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2001).

In February 1997, the veteran applied to reopen this claim.  
In April 1997, the RO denied the veteran's claim after 
determining that new and material evidence had not been 
presented.  The veteran filed a notice of disagreement with 
this decision in September 1997.  Following the RO's issuance 
of the SOC in October 1997, the veteran filed an appeal in 
October 1997, in which he also requested a hearing.  A 
hearing was conducted in March 1998.  In addition, the 
veteran submitted additional evidence to the RO during the 
pendency of his appeal and underwent a VA examination in 
October 1998.  

The RO issued SSOCs in April 2000 and April 2003 indicating 
that the evidence obtained since the September 1996 rating 
decision was not new and material.  

The most recent and final denial of the veteran's claim was 
the rating decision dated in September 1996.  To determine 
whether the evidence received since the September 1996 rating 
decision is new and material, it must be compared with the 
evidence received prior to the September 1996 rating 
decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  


A. Evidence Previously Considered

Evidence of record at the time of the September 1996 rating 
decision consisted of service medical records, a VA 
examination report dated in October 1967, a private medical 
examination report dated in September 1973 and two lay 
statements from friends of the veteran. 

The veteran's service medical records and the VA examination 
report dated in October 1967 are discussed in detail in the 
preceding paragraphs.  Significantly, the veteran's service 
medical records indicate that the veteran suffered from an 
injury to his knee that predated his induction into the 
service and disqualified him from service because he did not 
meet the procurement medical fitness standards at the time of 
enlistment or induction.  Furthermore, treatment records 
relating to his "fall" while in the service, indicate that 
his accident did not cause permanent injury to the veteran's 
knee.  This finding was further confirmed by the VA 
examination report dated in October 1967, which indicates no 
objective findings of a knee condition.  The October 1967 VA 
examination report also indicates that X-rays of the 
veteran's knee were normal.  

Similarly, the private physical examination report dated in 
September 1973 indicates the veteran had "tenderness over 
the medial joint line and suprapatellar area and hamstring 
tendons.  Ligamentous testing reveals pain on testing 
anterior cruciate and medial collateral ligaments.  Some pain 
also with testing of posterior cruciate and lateral 
collateral ligament."  However, an X-ray revealed no 
fracture or loose body."  The report also contained a 
diagnosis of "injury to cruciate meniscus and collateral 
ligaments of [left] knee."  It also contains the examiner's 
suggestion that the veteran seek further orthopedic 
evaluation to determine the proper treatment of his 
"condition."  
 
Two lay statements prepared by the veteran's friends and 
dated in June and July 1966 were also considered by the RO 
prior to its issuance of the September 1996 rating decision.  
These statements simply contain claims that the veteran's 
friends, who served at the same time as the veteran but in 
separate companies, visited him in the hospital when he 
injured his knee.  These statements only show the veteran was 
treated for an injury during his service, a fact that was 
established prior to the original rating decision dated in 
October 1967.  This evidence is not new and material within 
the meaning of 38 C.F.R. § 3.156(a) (2001).

Based on the aforementioned evidence, the RO concluded that 
there was no new and material evidence to reopen the 
veteran's claim for service connection for a left knee 
condition and, therefore, denied his claim to reopen in an 
unappealed rating decision dated in September 1996.  This is 
the last final decision dealing with this issue on any basis.

B.	Evidence Not Previously Considered

The evidence to be reviewed for sufficiency to reopen the 
claim is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, evidence submitted since September 
1996 is of concern for the purpose of reopening the claims.  




Evidence received since the September 1996 rating decision 
consists of service medical records resubmitted by the 
veteran, a VA examination report dated in October 1998, 
private medical records dated in July 1997 and March 2001, 
hearing notes dated in March 1998 and a letter dated in March 
1966 from the Athletic Director of a university discussing 
the potential grant of an athletic scholarship to the 
veteran.  

The service medical records were received and reviewed by the 
RO prior to each earlier rating decision, and, therefore, 
this evidence is not new and material within the meaning of 
38 C.F.R. § 3.156 (2001).  Similarly, the VA examination 
report dated in October 1998 and private medical records 
received by the RO since the September 1996 rating decision 
simply address the veteran's current knee disability; they do 
not contain competent medical evidence linking the veteran's 
knee condition to his service.  Accordingly, these records 
are cumulative, redundant and are not new and material 
evidence within the meaning of 38 C.F.R. § 3.156 (2001).  

However, the Board finds that the veteran's hearing testimony 
in March 1998 as well as the March 1966 letter from the 
Athletic Director of a university discussing the veteran's 
accomplishments in track and field constitutes new and 
material evidence within the meaning of 38 C.F.R. § 
3.156(2001).  In his hearing, the veteran claimed that the 
information regarding a prior knee injury contained in his 
pre-induction examination report as well as in the MEB report 
was wrong.  Furthermore, he claimed that he did not receive 
counseling prior to signing the "request for separation" 
form in August 1966, and, therefore, did not understand what 
he was signing because of his poor English.  Similarly, the 
letter from the Athletic Director in March 1966 that 
discusses the veteran's eligibility for a scholarship based 
upon his accomplishments in track and field is also relevant 
to the condition of the veteran's knee prior to his induction 
into service.  Therefore, the Board finds this evidence new 
and material, and so significant that it must be considered 
in order to fairly decide the merits of the claim.  


ORDER

New and material evidence having been submitted, the claim to 
service connection for a left knee disability is reopened.


REMAND

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506(1995); Hickson v. West, 12 Vet. App. 247, 253(1999).

The veteran having submitted new and material evidence, his 
reopened claim for service connection for a left knee 
condition must now be considered on the merits. Because the 
RO, the agency of original jurisdiction, has not yet 
considered the veteran's service connection claim on the 
merits, it would be prejudicial to the veteran if the Board 
were to proceed to issue a decision on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, to ensure due process, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part:

1.		The RO must review the claims file 
including this decision and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5102 and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003) (the "VCAA"), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal 
precedent.  This includes informing the 
appellant of the time he has in which to 
submit additional evidence.  

2.		The RO should then 
readjudicate the veteran's claim for 
service connection for a left knee 
condition.  In reaching its conclusion, 
the RO should consider all the evidence of 
record.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.

	3.	To the extent the claim on appeal 
remains denied, the appellant should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



